Citation Nr: 0619870	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  92-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 17, 
1990 for the grant of service connection for depression, as 
secondary to the service-connected lower back disability.

2.  Entitlement to an initial evaluation greater than 50 
percent for depression.

3.  Entitlement to a compensable evaluation for 
chondromalacia patella of the right knee, prior to April 21, 
1995.

4.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, beginning April 21, 1995, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Nancy E. Killeen, Esquire


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to May 
1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO).

In December 1998, the Board remanded for issuance of a 
statement of the case the claims to reopen previously denied 
claims for service connection for depression, as secondary to 
the service-connected lower back disability, and a left knee 
disability with the submission of new and material evidence, 
and for an increased evaluation for the right knee 
disability.  The veteran's representative subsequently 
perfected the appeal as to these issues.

In February 2001, the Board granted the claim to reopen the 
previously denied claims for service connection of secondary 
depression and a left knee disability, and remanded for 
further development and adjudication.

In August 2001, before the Board promulgated a decision on 
the issue of service connection for a left knee disability, 
the RO granted this claim, evaluating the disability as 10 
percent disabling, effective April 21, 1995.  The veteran did 
not appeal the effective date or the disability evaluation 
assigned.  As the benefit sought on appeal, service 
connection for a left knee disability, has been fully 
resolved in the veteran's favor, the claim on appeal to the 
Board has been rendered moot and there is no longer a 
question or controversy remaining with respect to this issue.

Claims for secondary service connection for depression and 
for an increased evaluation for the right knee disability 
were again remanded in August 2002.  In March 2004, the Board 
granted service connection for depression, as secondary to 
the service connected lower back disability, and again 
remanded the claim for an increased evaluation for the right 
knee disability, now framed as one involving a compensable 
evaluation prior to April 21, 1995 and greater than 10 
percent beginning April 21, 1995.

The RO subsequently granted service connection for secondary 
depression in a May 2004 rating decision, evaluating the 
disability as 50 percent disabling, effective August 3, 1992.  
The veteran appealed both the evaluation and effective date 
assigned.  Hence, the Board has phrased the issues as stated 
on the first page of this decision.  

The veteran has indicated in numerous communications with the 
RO that she feels a higher evaluation is warranted for her 
lower back disability; this issue is not in appellate status.  
This claim is referred to the RO.

The issue of entitlement to an initial evaluation greater 
than 50 percent prior to November 30, 1992 addressed in the 
REMAND portion of the decision below is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The earliest document in the claims file that may be 
accepted as a claim for service connection for depression, as 
secondary to the service-connected lower back disability was 
received by the RO on May 28, 1987.

2.  In a June 1994 decision, the Social Security 
Administration (SSA) found the veteran to be disabled due to 
a primary diagnosis of psychiatric disorders, including 
dysthymia, secondary type, effective November 30, 1992.

3.  The medical evidence demonstrates that the veteran's 
depression rendered her unable to obtain or retain 
employment, effective from November 30, 1992.

4.  The medical evidence shows that prior to April 21, 1995, 
the right knee disability is manifested by recurrent 
subluxation and instability that is no more than slight, 
absent findings of ankylosis; locking, pain, and effusion as 
the result of dislocated or removed cartilage; impairment of 
the tibia and fibula, or genu recurvatum.  

5.  The medical evidence shows that prior to and beginning 
April 21, 1995, the right knee disability is manifested by 
recurrent subluxation or instability that is no more than 
slight in severity, and no findings of ankylosis; locking, 
pain, and effusion as the result of dislocated or removed 
cartilage; impairment of the tibia and fibula, or genu 
recurvatum.  

6.  The medical evidence shows that the right knee disability 
is manifested by degenerative arthritis with painful and 
limited right knee joint motion both prior to and beginning 
April 21, 1995.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 28, 1987 for 
the grant of service connection for depression, as secondary 
to the service-connected lower back disability, have been 
met.  38 U.S.C.A. §§ 5102, 5103, 5013A, 5107, 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2005).

2.  The criteria for an initial evaluation of 100 percent for 
depression, beginning November 30, 1992, have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 41.26 
(2005), 4.16(c), 4.25, 4.132, Diagnostic Code 9405 (prior to 
November 7, 1996).

3.  The criteria for an evaluation of 10 percent prior to 
April 21, 1995 for chondromalacia patella of the right knee 
have been met.  §§ 1155, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).  

4.  The criteria for an evaluation greater than 10 percent 
prior to and beginning April 21, 1995 for chondromalacia 
patella of the right knee were not met.  §§ 1155, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2005).

5.  The criteria for a separate, 10 percent evaluation, and 
no greater, for degenerative arthritis of the right knee with 
painful, limited motion, prior to and beginning April 21, 
1995 have been met.  §§ 1155, 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for the Grant of Service Connection 
for Depression
As Secondary to the Service-Connected Lower Back Disability

The veteran argues that an earlier effective date is 
warranted for the grant of service connection for depression, 
as secondary to the service connected lower back disability.  
For reasons explained below, the Board finds that the 
evidence supports the veteran's claim, and an effective date 
of May 28, 1987 for the grant of service connection for 
depression, as secondary to the service-connected lower back 
disability is herein assigned.

The procedural history of the veteran's claim for service 
connection for depression, as secondary to the service-
connected lower back disability, may be briefly summarized as 
follows.

The RO, in an August 1984 rating decision, granted service 
connection for a lower back disability, described as low back 
pain syndrome.  The veteran appealed the assigned rating.   
In May 1987, in a substantive appeal filed to perfect the 
veteran's appeal to the issue of an increased evaluation for 
the lower back disability, the veteran argued that pain from 
her back disability was so severe that it caused depression 
and difficulty sleeping.  This document was received by the 
RO on  
May 28, 1987.  

In August 1990 appeal as to the claim for an increased 
evaluation for the lower back disability, the veteran argued 
that she experienced bouts of depression resulting from the 
lower back disability so severe as to render her suicidal.  
In a hearing before a local hearing officer sitting at the 
RO, in October 1990, she and her representative specifically 
claimed service connection for depression as secondary to the 
lower back disability.  The veteran submitted a claim for 
service connection for depression with suicidal ideation in 
writing in October 1990.  

In an April 1991 rating decision, the RO denied service 
connection for depression as secondary to the service 
connected lower back disability.  The veteran submitted 
additional evidence in July 1991, including a May 1991 VA 
outpatient entry reflecting treatment for spells of severe 
depression with suicidal ideation associated with chronic 
pain.  The veteran's representative submitted a statement in 
appeal, identifying the issue of secondary service connection 
for depression for specific consideration.  The statement is 
neither dated nor marked received, but the face of the 
document shows that response was requested by January 15, 
1992.  The next document filed of record is a VA examination 
report dated in February 1992.  The report reflects findings 
of chronic low back syndrome with almost constant pain 
causing hopelessness and severe depression.  Accordingly, in 
April 1992, the RO issued a supplemental statement of the 
case with the additional issue of service connection for 
depression as secondary to the service-connected lower back 
disability.  In the same month, the veteran submitted four 
lay witness statements in support of her claims.  The RO 
issued another supplemental statement of the case in May 
1992.  The veteran's representative submitted additional 
argument in August 1992.

In April 1993, the Board issued a remand in the issue of 
increased evaluation for the lower back disability.  The 
Board declined to take jurisdiction of the issue of service 
connection for secondary depression, noting that the veteran 
had failed to perfect her appeal.

From August through November 1993, the RO received statements 
from the veteran and additional medical evidence which, in 
part, addressed the issue of service connection for secondary 
depression.  In response, the RO issued a rating decision in 
January 1994 declining to reopen the previously denied claim.  
The veteran filed an explicit notice of disagreement as to 
the issue in February 1994, but no statement of the case was 
issued.  

The Board noted the unresolved claim for secondary service 
connection in its March 1995 and February 1996 remands.  
Accordingly, in March 1998, the RO issued a rating decision 
declining to reopen the previously denied claim.  The veteran 
and her representative again submitted a notice of 
disagreement, and, in December 1998 the Board remanded the 
matter for the issuance of a statement of the case under 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The RO issued a 
statement of the case in the same month, which the veteran's 
newly appointed attorney timely perfected.

In a February 2001 decision, the Board reopened the 
previously denied claim for service connection for 
depression, as secondary to the service connected lower back 
disability, and remanded it for further development and 
adjudication.  In March 2004, the Board granted service 
connection for secondary depression in March 2004.  In a May 
2004 rating decision, the RO effectuated the Board's 
decision, assigning a 50 percent evaluation and an effective 
date of August 3, 1992.  The veteran appealed both the 
evaluation assigned and the effective date.

In an October 2004 rating decision, the RO revised the 
effective date for the grant of service connection for 
secondary depression to October 17, 1990.  In establishing 
the new effective date, the RO explained that the veteran and 
her representative had presented the claim for service 
connection in testimony on that date, had submitted the claim 
in writing within the year following the hearing, and had 
continuously prosecuted the appeal since that date.

In so doing, the RO itself reached beyond the April 1991 
rating decision it had previously held to have become final, 
thus implicitly finding that this rating decision had not, in 
fact, become final.  Rather, in apparently acknowledging that 
the filing of further evidence and argument by the veteran 
and her representative as sufficient to perfect the pending 
appeal, the RO acknowledged that the claim had been pending 
from the point of her original claim for service connection.  
The RO established the date of original claim to be the date 
of the hearing at which she testified, and submitted her 
claim in writing, in October 1990.

The Board finds no reason to disturb the RO's finding that 
the April 1991 rating decision is not final, and will accept 
the RO's implicit finding that the veteran perfected her 
appeal as to the claim of secondary service connection.  See 
38 C.F.R. § 3.102, 3.104,  (2005).  Accordingly, the issue 
now before the Board is the appropriate effective date to be 
established in the case of a grant of service connection from 
an original claim for service connection, rather than from a 
previously denied claim that has been reopened.  Thus the 
question now before the Board is whether the evidence 
presents an informal claim prior to that submitted in 
testimony and writing on October 17, 1990.

In general, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).  The effective date 
for the grant of service connection for disability 
compensation is the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service.  If it is not 
received within one year after separation from service, the 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  The Board is 
expected to sympathetically read a veteran's allegations to 
determine all potential claims raised by the evidence.  See 
Richardson v. Nicholson, No. 03-2100, slip. op. at 4 (U.S. 
Court of Appeals for Veterans Claims, May 17, 2006) (citing 
Anderson v. Nicholson, 421 F.3d 1278, 1282; Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Szemraj v. 
Principi, 357 F.3d 1870 (Fed. Cir. 2004); and Beverly v. 
Nicholson, 19 Vet. App. 394 (2005).  

As noted above, the veteran submitted a document in May 1987 
for the purposes of timely perfecting an appeal then pending 
for increased evaluation of her service connected lower back 
disability.  In this document, she explained that the pain 
she experienced as a result of her back disability had given 
rise to a new problem, one of depression and difficulty 
sleeping.  The RO received this document on May 28, 1987.  
This is the earliest document presented in the evidence that 
can be construed as a claim for service connection for 
depression, as secondary to the service connected lower back 
disability.  The Board accepts this statement as the 
veteran's formal claim for service connection.  Thus, the 
Board finds that May 28, 1987 is the date of the veteran's 
claim for service connection for depression, as secondary to 
the service-connected lower back disability.

As noted above, the regulations specify that the effective 
date of disability compensation, direct service connection, 
where he claim is not filed within one year after separation 
from active service, is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).

The veteran's claim was submitted in May 1987, several years 
following her discharge from active service.  Hence, the 
Board now turns to the medical evidence of record to see when 
it may be factually determined that the veteran exhibited a 
psychiatric condition that may be etiologically attributed to 
her lower back disability.

Private treatment records document that that the veteran 
exhibited symptoms of depression as early as May 1988 with a 
notation of treatment for recurrent depression and suicidal 
ideation with prescribed medication, Amitriptyline at that 
time and prior, by another private health care provider.  The 
specific date of onset for of the other private health care 
provider was not given.  However, the veteran's statement was 
that she received treatment for depression from approximately 
1985.

Review of the veteran's vocational rehabilitation folder 
reveals that the veteran applied for vocational 
rehabilitation benefits in July 1988, at which time she 
stated she had quit her job due to chronic back pain and an 
inability to perform the required duties.  She sought 
training in a field that would allow her to work but not 
place as much strain on her back.  She underwent 
psychological and mental ability testing, as well as medical 
evaluation, and was found to score lower than was expected 
although she was then already enrolled in a degree program in 
electrical engineering, with an anticipated completion date 
for the associate's level training in January 1989.  When 
questioned as to why she had scored so low on these tests, 
the veteran stated that she had much on her mind, but she did 
not elaborate further.  

Thereafter, a VA outpatient entry dated in May 1991 reflects 
findings of severe depression with suicidal ideation 
associated with chronic pain, and a VA examination conducted 
in February 1992 reflects findings of chronic low back 
syndrome with almost constant pain causing hopelessness and 
severe depression.  

Other evidence demonstrates that the veteran's depression 
associated with chronic lower back pain has been longstanding 
and disabling.  Witnesses' statements proffered in 1987 
attest to the level of pain the veteran experienced and its 
deleterious impact on her ability to function normally and 
her emotional well-being.  A statement proffered by the 
veteran's spouse and undated but received by the RO in 1993 
documents observations of the veteran's pain, her attempts to 
cope with it and the development of a distraught and 
sometimes suicidal mindset.  In August 1993, vocational 
rehabilitation records show she was found to present physical 
and psychological barriers to employment.  The psychological 
barrier was described as depression with suicidal ideation.  
A June 1994 medical opinion associated with SSA records that 
ultimately granted disability due to psychological disorders 
as primary diagnosis, including depression, reflects that the 
veteran's claim was reconsidered on the strength of findings 
of depression with suicidal ideation and limitations relating 
to social skills and interpersonal relationships based on the 
veteran's anger and personality disorder.  Finally, beginning 
in 1994, the veteran's treating VA clinical psychologist, 
Sean Zielinski, Ph.D., offered a series of statements 
establishing, in aggregate, that the veteran experienced 
increasing despondency as a result of her service-connected 
back pain culminating in a total inability to maintain 
gainful employment and to sustain effective social 
relationships beginning in November 1992.  

The Board acknowledges that the medical evidence presents 
findings and opinions that tend to find the veteran 
manifested psychiatric conditions other than depression.  
This evidence includes reports of evaluations conducted for 
SSA and the SSA determination itself which reflect findings 
of an inability to mange relationships due to anger and 
personality disorders and a diagnosis of personality 
disorder.  A VA examination by fee-basis conducted in June 
2001 further found the veteran to be manipulative and to 
manifest depression due to a borderline personality disorder 
rather than the service-connected lower back pain.

However, in a 2002 statement, Dr. Zielinski reiterated his 
diagnosis of depression caused by pain arising from the 
service-connected lower back disability, resulting in 
unemployability beginning in November 1992.  He further 
observed that the veteran did not evidence a personality 
disorder and had never shown evidence of malingering or 
manipulation.  As the reasoning for his diagnosis and 
opinion, the physician stated he based his findings and 
opinions on actual treatment of the veteran over a period of 
time, including intimate knowledge of clinical interactions 
and test results, and on his training and expertise as a 
clinical psychologist.

Notwithstanding, even assuming, without finding, that the 
evidence then presented diagnoses of both personality 
disorder and dysthymic disorder, the medical evidence simply 
does not present sufficient evidence to distinguish them-
then or currently.  The Board finds that if the medical 
personnel cannot distinguish between the service connected 
and nonservice connected symptomatology arising from the 
veteran's psychiatric disabilities, the Board also cannot 
distinguish it.  See Mittleider v. West, 11 Vet. App. 181 
(1998).

In its March 2004 decision granting service connection for 
depression, as secondary to the service-connected lower back 
disability, the Board ultimately found the evidence 
supporting service connection, including Dr. Zielinski's 
diagnoses and opinions, to be essentially more probative than 
that which did not.  It would be logically inconsistent to 
now find otherwise and, in fact, the Board finds that the 
evidence does not support such a finding.  Rather, the 
medical evidence establishes a disability picture of 
depression developing over time as a result of the service 
connected lower back disability, productive of suicidal 
ideation requiring treatment as early as May 1988 and rending 
the veteran unemployable in November 1992.  Hence, the Board 
finds that the evidence supports a finding that the veteran's 
now service-connected secondary depression was present at the 
time of her May 1987 claim.  See 38 C.F.R. § 3.102.

Accordingly, the Board finds that the earliest possible 
effective date for grant of the original claim for service 
connection for depression, as secondary to the service 
connected lower back disability, is May 28, 1987-the day the 
RO received the veteran's substantive appeal discussing 
depression as one of the effects of the pain arising from her 
service-connected lower back disability.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

Higher Initial Evaluation

The veteran further seeks a higher initial evaluation for her 
service-connected depression.  As noted above, the issue of 
the evaluation to be assigned prior to November 30, 1992 is 
the subject of a remand immediately following this decision.  
Concerning the evaluation to be assigned beginning November 
30, 1992, the Board finds that the medical evidence supports 
a 100 percent evaluation.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005).  
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  In determining 
the disability evaluation, VA must acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and explain 
the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

Where the assignment of a disability evaluation is 
contemplated following the initial grant of service 
connection, the Board must consider the proper evaluation to 
be assigned from the date of the grant of original service 
connection, pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).  Here although the Board has granted an effective 
date of service connection of May 28, 1987, as discussed 
above, the Board will consider only the time period beginning 
November 30, 1992.  

In its May 2004 rating decision effectuating service 
connection for secondary depression the RO determined that 
the veteran met the criteria for a 50 percent evaluation 
under Diagnostic Code 9434 the criteria for the evaluation of 
mental disorders currently in effect.  This criteria 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9434 (beginning November 
7, 1996).

The criteria governing the evaluation of mental disorders 
were revised during the pendency of the veteran's claim, 
however.  See 61 Fed. Reg. 52700 (October 8, 1996).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2005).

The General Rating Formula for Psychoneurotic Disorders, in 
effect until November 7, 1996, provides for the assignment of 
a 70 percent evaluation is assigned where the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned where 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or when the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (prior 
to November 7, 1996).

The Court has held that the Secretary's interpretation that 
the three criteria set forth in Diagnostic Code 9405 are each 
independent bases for granting 100 percent, is reasonable and 
not in conflict with any statutory mandate, policy, or 
purpose. Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the rating criteria effective from November 1996, a 70 
percent evaluation is afforded for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is accorded where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434 (1996-2005).  

In the present case, the Board finds that the old criteria 
are more favorable to the veteran.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9405, effective prior to November 7, 1996 as 
compared to 38 C.F.R. § 4.130, Diagnostic Code 9434, 
effective November 7, 1996; see also, Johnson, supra.  
Moreover, as the Board finds it may grant a 100 percent 
evaluation for the service-connected secondary depression-
the maximum evaluation afforded by the rating criteria-the 
Board finds that there is no prejudice to the veteran by so 
applying the old, rather than the new, criteria to obtain the 
more favorable result.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board will thus confine its analysis to the 
criteria in effect prior to November 1996.

After review of the evidence, the Board finds that the 
veteran meets the criteria for a 100 percent schedular 
evaluation beginning November 30, 1992, the effective date of 
SSA disability benefits.

SSA records associated with the claims file reflects that the 
veteran was found to be disabled effective November 30, 1992, 
based on a primary diagnosis of borderline personality 
disorder and secondary dysthymia, with secondary diagnoses of 
lumbar disc disease and obesity.  Reports of examination 
associated with the decision reflect diagnoses of personality 
disorder but also of severe, recurrent major depression 
secondary to back surgery and of clinical depression with 
intrusive thoughts of suicide making her a continuing suicide 
risk.  These records further show that the veteran's claim 
was reconsidered in 1994 on the strength of findings of 
depression with suicidal ideation and social limitations, and 
diagnoses of personality disorder but also of severe, 
recurrent major depression secondary to back surgery.  
Disability was granted with an onset in November 1992.  
Review of the veteran's vocational rehabilitation folder 
reveals that the veteran underwent evaluation for vocational 
rehabilitation in August 1993, at which time she was found to 
present physical and psychological barriers to employment.  
The psychological barrier was described as depression with 
suicidal ideation, possibly related her back condition.  

Private and VA treatment records and examination reports show 
treatment for depression associated with pain, including 
prescribed medication, as noted above.  VA treatment records 
show findings of severe depression with suicidal ideation as 
early as May 1991.  Treatment records from the Veterans 
Center report treatment including individual and group 
therapy for a range of issues and stressors, including family 
relationships, as well as depression including suicidal 
ideation with plan continuing in 1994.  

VA examination reports reflect, as early as February 1992, 
findings of hopelessness and severe depression with reported 
suicidal ideation and an expression that if it weren't for 
her daughter, the veteran would already have killed herself.  
A private evaluation conducted in September 1993 shows 
findings of depressive syndrome resulting from a chronic 
lower back condition, and Global Assessment of Functioning 
(GAF) measured at 50.  VA examination dated in February 1998 
similarly reflects a diagnosis of depression secondary to 
back pain and noted dissociative and histrionic features 
absent psychosis or personality disorder.  The examiner 
measured GAF at 50-60.  VA examination by fee-basis, 
conducted in June 2001, reveals a diagnosis of depression 
secondary to personality disorder, and a GAF measured at 60.  
Finally, VA examination conducted in October 2005 reflects a 
diagnosis of depressive disorder with a GAF of 61-70.  The 
examiner opined that the majority of the veteran's 
dysfunction could be attributed to her back rather than to 
her depression.  

In contrast, GAF scores reported by the veteran's treating 
physician, Dr. Zielinski, range from 30 to 40, measuring 40 
in 2000, 30 in 2002, 35 in 2003.  In November 2004, Dr. 
Zielinski offered an opinion that, based on his knowledge of 
the veteran's medical history and his treatment of her, her 
true GAF remained at 35.

The Board notes at the outset, that VA is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  However, the Board considers these 
findings closely, and, in the present case, viewed in the 
context of the totality of the record before it, the Board 
finds the SSA findings to be corroborative of contemporary 
and subsequent findings of the VA Vocational Rehabilitation 
counselors and the veteran's treating VA physician.  In 
totality, these documents reflect that the veteran manifests 
such symptomatology as to be unable to function appropriately 
in an occupational setting or to improve her ability to do 
so, because of depression due to pain.

The Board is further cognizant of more recent, 2004 and 2005, 
findings that the veteran's lower back disability, rather 
than the depression, is the cause of her present 
unemployability.  Notwithstanding, the Board has reviewed the 
entire record and finds that the opinions of her treating VA 
physician to be more probative than the opinions of 
physicians that have interviewed her but have not treated her 
over time.  As noted above, in the earlier, March 2004 
decision granting service connection for depression, the 
Board found the statements and opinions of Dr. Zielinski-
along with other evidence tending to support the grant of 
service connection-to be of greater probative value than 
those that did not support it.  

Rather, the Board finds that a longitudinal view of the 
veteran's overall psychiatric condition describe a disability 
picture of an individual with a history of clerical and 
administrative duties precluded from manual labor due to her 
service-connected lower back and knee disabilities, but 
essentially unable to function in her previous employment 
environment because of severe depressive symptoms-
particularly symptoms of suicidal ideation, intrusive 
thoughts of suicide, and inability to properly manage 
interpersonal relationships.

As above noted, the Board is cognizant that SSA found the 
veteran disabled based on primary psychiatric diagnoses of 
personality disorder as well as dysthymia. However, more 
recent medical evidence, including that proffered by Dr. 
Zielinski, reflects that she does not exhibit a personality 
disorder.  This evidence establishes that the veteran is and 
remains unemployable due to recurrent major depression, 
secondary to the lower back disability, and that her true GAF 
was found to measure 35 as recently as November 2004.  Hence, 
to the extent that the veteran has been found to exhibit a 
psychiatric disability other than depression, the Board notes 
that no medical personnel has offered an opinion suggesting 
that the symptomatology of one disorder renders the veteran 
more or less unemployable as compared to the other.  As no 
medical professional has distinguished between the service-
connected and nonservice connected symptomatology arising 
from the veteran's psychiatric disabilities, neither can the 
Board.  See Mittleider, supra.

An effective date earlier than this cannot be assigned based 
on the evidence now of record.  This evidence reflects the 
veteran's statements in furtherance of her claim for TDIU and 
for vocational rehabilitation benefits that prior to November 
30, 1992, she was gainfully employed.  As a full grant of 
benefits cannot be assigned prior to November 30, 1992, and 
the veteran has not been properly notified of the type of 
evidence required to establish a disability evaluation for 
her service connected secondary depression prior to November 
30, 1992, as well as any effective dates for evaluations 
assigned from the date of service connected herein granted, 
May 28, 1987, the matter of the evaluation to be assigned 
prior to November 30, 1992 must be remanded for further 
development and adjudication by the RO.

Accordingly, after close review an analysis of the evidence, 
the Board finds that the evidence supports the assignment of 
a 100 percent evaluation for the service connected secondary 
depression effective November 30, 1992-the date the veteran 
was found to be unemployable by the evidence.  The veteran is 
therefore entitled to a 100 percent schedular evaluation for 
her secondary depression effective November 30, 1992.  See 38 
C.F.R. §§ 3.102 (2005) and 4.16(c), 4.25, 4.132, Diagnostic 
Code 9405 (prior to November 7, 1996).

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5100 et. seq. (West 2000 & Supp. 2002)/  Given the 
favorable outcome to reopen the claim, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  It is 
further noted that the veteran's representative submitted 
additional evidence directly to the Board with the required 
waiver of consideration by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2005).

Increased Evaluation for Right Knee, Prior to and Beginning 
April 21, 1995

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide. Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
holding that the notice requirements must also include a 
provision pertaining to the rating of the disability and the 
effective date of the award. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.

In the present case, the veteran filed her claim for an 
increased evaluation for the right knee disability prior to 
the enactment of VCAA.  Nonetheless, the RO sent the veteran 
VCAA letters in August 2002 and August 2004.  These letters 
contained notice of the evidence required to prevail in her 
claim, namely medical evidence that the disability had 
worsened.  In April 2006, the RO issued a letter discussing 
the assignment of rating evaluations and effective dates.  VA 
informed the veteran that it would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that she could submit private medical records or 
authorize VA to obtain the records on her behalf.  The 
letters notified the veteran that additional evidence was 
needed and requested that she provide it or notify the RO 
where it could be obtained.

Although the timing of the letters and of the type of 
evidence needed to substantiate the claim for an increased 
evaluation did not fully comply with the requirement that the 
notice must precede the adjudication, the action of the RO 
described above cured the procedural defect because the 
veteran had the opportunity to submit additional argument and 
evidence, which she did, and to address the issues at a 
hearing.  

As for content of the notice, the letters substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or procure 
an opinion if such is necessary to decide the claim.  The 
veteran was accorded VA examinations in June 2001 and 
February 2005.  In addition, the RO has obtained VA and non-
VA treatment records, and records from the SSA.  The veteran 
has herself submitted additional VA and non-VA treatment 
records.  

No other records have been identified which have not been 
obtained concerning the claim for an increased evaluation for 
the right knee disability.  Thus, the Board concludes that 
the duty-to-assist provisions were met.

Increased Evaluation

The veteran seeks higher evaluations for her service-
connected chondromalacia patella of the right knee both prior 
to and beginning April 21, 1995, averring that her disability 
has worsened.  As will be discussed fully below, the Board 
finds that the evidence supports a grant of 10 percent for 
slight recurrent subluxation and instability of the right 
knee prior to April 21, 1995, but not greater than 10 percent 
either prior to or beginning April 21, 1995.  In addition, 
the Board finds that the evidence supports a separate 
compensable evaluation for degenerative arthritis of the 
right knee with limitation of motion otherwise uncompensable 
under the diagnostic codes provided for evaluating limitation 
of knee joint extension and flexion both prior to and 
beginning April 21, 1995.

As noted above, service-connected disabilities are rated in 
accordance with VA's Schedule, which reflects ratings based 
on the average impairment of earning capacity and separate 
diagnostic codes identifying the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  The entire medical 
history of the disability must be borne in mind, as well as 
all regulations potentially applicable based upon the 
assertions and issues raised in the record.  The reasons and 
bases used to support the conclusion must be explained.  
Schafrath, supra.  If there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  In 
cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).

Service connection was originally granted for a right knee 
disability in an August 1984 rating decision.  A 
noncompensable evaluation was then assigned under Diagnostic 
Code 5257.  This evaluation was confirmed and continued until 
August 2001, when an evaluation of 10 percent was assigned 
under Diagnostic Code 5014-5257 effective April 21, 1995.

Entitlement to an Evaluation Greater than 10 Percent Prior to 
April 21, 1995

In granting the 10 percent evaluation, the RO indicated that 
it intended the effective date to be the date of the 
veteran's claim for increase.  In March 2004, the Board 
remanded this issue for further development, noting that the 
veteran's claim was actually received on February 16, 1995 
rather than in April of that year.  Accordingly, and because 
a grant of 10 percent was not a grant of all benefits 
available for the right knee under the regulations, the Board 
found that the veteran's claim remained pending and was, in 
fact, presented a claim for increased evaluation for the 
right knee both prior to and beginning April 21, 1995.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

A review of the VA and non VA treatment records and 
evaluations reflect complaints and objective observations of 
bilateral knee problems as early as 1993.  An orthopedic 
consult conducted in September 1993 notes that, while the 
veteran had not complained of knee problems, evaluation 
showed crepitance, more marked on the right, and a finding of 
chondromalacia patella.  In 1994, VA treatment records 
reflect complaints of increased symptomatology in both knees, 
including a sensation of fire and of giving out when her back 
gave way.  Objective observation then found full range of 
motion with intact ligaments, normal gate and normal nerve 
conduction studies (NCS) and an assessment of chondromalacia 
patella.  

In this case, the Board observes that the medical evidence 
reflects complaints of and treatment for a right knee 
disability prior to and after the date the RO established as 
the date of receipt of the claim for increase, i.e., April 
21, 1995.  Given this and that the RO indicated its intent 
was to make the increased evaluation granted in August 2001 
effective the date of receipt of the claim, the Board finds 
that, in the present case, the medical evidence supports a 10 
percent evaluation prior to April 21, 1995.  

Accordingly, having found that the 10 percent assigned should 
have been made effective prior to April 21, 1995, the issue 
now to be considered is whether an evaluation greater than 10 
percent may be warranted for the right knee disability for 
the entire period of time under consideration.

Entitlement to an Evaluation Greater than 10 Percent
both Prior to and Beginning April 21, 1995

For reasons discussed immediately above, the Board finds that 
the medical evidence supports the assignment of a 10 percent 
evaluation for the right knee disability prior to April 21, 
1995.  The Board will thus refer to this issue as one 
involving entitlement to an increased evaluation both prior 
to and beginning April 21, 1995 for the remainder of this 
decision.

The 10 percent evaluation awarded the veteran's right knee 
disability was assigned under Diagnostic Code 5014-5257 for 
osteomalacia evaluated as impairment of the knee manifested 
by recurrent subluxation or lateral instability.  See 
38 C.F.R. § 4.27 (2005).  A 10 percent evaluation under 
Diagnostic Code 5257 contemplates recurrent subluxation or 
instability of the knee that is slight in severity.  A 
higher, 20 percent evaluation, is afforded for instability or 
dislocation of the knee that is moderate in severity.  
However, the medical evidence does not show that the required 
manifestations are present.  

VA examinations conducted in June 2001 and February 2005 
reflect no findings of instability or dislocation.  The 
veteran was observed to wear a brace and, in June 2001, 
reported instability after sitting for a long period of time 
and while ascending and descending stairs.  However, during 
both examinations no ligamentous instability was objectively 
observed.  In February 2005, the veteran reported no episodes 
of dislocation, subluxation, or patellar dislocation or 
subluxation.  VA treatment records likewise show no findings 
of instability, subluxation or collapse.  Hence, a finding of 
subluxation or instability sufficient to establish more than 
slight severity cannot be found.

Higher evaluations could also be warranted for ankylosis of 
the knee in a favorable position, dislocated cartilage with 
episodes of locking, pain, and effusion into the joint, 
limitation of flexion to 30 degrees or less, limitation of 
extension to 15 degrees or more, and impairment of the tibia 
and fibula with moderate knee or ankle disability, but the 
medical evidence of record does not show that the required 
manifestations are present.  First, medical evidence does not 
reflect that the veteran's right knee is ankylosed, rather 
the evidence demonstrates that the veteran exhibits range of 
right knee joint motion measuring zero to 118 degrees active 
and zero to 130 degrees passive in June 2001 and zero to 140 
degrees in February 2005 absent findings of fatigue, 
weakness, lack of endurance, or pain on repeated movement.  
The June 2001 VA examination report does show an apparent 
discrepancy in this finding.  The examiner estimated that 
limitation in range of motion due to pain, fatigue, weakness 
or lack of endurance in repetitive use or during flare ups 
would by 15 percent less than normal.  But even assuming, 
without finding, that this additional limitation of motion is 
present, the findings would reflect range of motion at 
approximately 24 and 26 degrees less, active and passive, or 
zero to 94 degrees active and 104 degrees passive, 
respectively-which still does not equate to limitation of 
motion that would warrant an evaluation greater than 10 
percent under the criteria.  In February 2005, the examiner 
noted that flare-ups of pain do occur, associated with 
squatting, kneeling, and stair climbing but would not impact 
range of motion.  Rather, the examiner noted that the flare-
ups are manifested by increased tenderness about the 
patellofemoral joint.  The balance of the medical evidence 
does not demonstrate that the veteran's right knee disability 
is characterized by symptomatic cartilage or other bony 
abnormality.  Finally, the medical evidence does not reflect 
that the veteran's tibia and fibula are impaired, although 
the veteran has noted that she wears a brace on occasion.

After consideration of the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation 
greater than 10 percent for chondromalacia patella of the 
right knee, including under Diagnostic Code 5257, prior to 
and beginning April 21, 1995.

Separate, compensable evaluations may be afforded for 
manifestations of the right knee that are not contemplated in 
the evaluation currently afforded the service-connected left 
knee disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); see also VAOPGPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGPREC 9-2004 (September 17, 2004).  In 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held that a 
rating for subluxation of a knee under 38 C.F.R. § 4.71a, DC 
5257 was not predicated on loss of range of motion, and thus 
[38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do not 
apply.  

Hence, the Board is free to consider whether a separate, 
compensable evaluation may be limited for findings of 
degenerative arthritis with limitation of motion in the right 
knee joint that is otherwise uncompensable under Diagnostic 
Codes 5260 and 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5010.

In the present case, roughening of the articular surface of 
the patella was first documented by X-ray in 1984.  
Chondromalacia patella was then diagnosed and has been 
consistently documented since.  Degenerative arthritis was 
detected by X-ray in May 2001, reported in the June 2001 VA 
examination report.  However, X-ray findings in February 2005 
were reported to show a normal right knee absent evidence of 
arthritis.  In analyzing the medical evidence, the Board 
notes findings of tenderness in the peripatellar region, 
crepitus in the retropatellar region, and patellar 
apprehension in June 2001, and findings of intermittent pain 
with increased tenderness about the patellofemoral joint upon 
flare-ups and repetitive use in February 2005.  Non-VA 
treatment records show findings of crepitus more marked on 
the right as early as September 1993

Given the diagnoses of chondromalacia patella and findings of 
crepitus, painful motion, and motion limited but not to the 
degree as to warrant compensation under Diagnostic Code 5260 
and 5261 of the criteria, the Board finds that the evidence 
supports a separate, 10 percent evaluation, and no greater, 
under Diagnostic Code 5003, 5010 for the time period both 
prior to and beginning April 21, 1995.

Separate, compensable evaluations could also be warranted for 
warranted for favorable ankylosis of the right knee joint and 
limitation of right knee joint flexion and/or extension, 
symptomatic cartilage-either dislocated or removed, 
impairment of the fibula and tibia, or acquired traumatic 
genu recurvatum.  However, as discussed above, the veteran 
does not meet the criteria required to obtain separate, 
compensable evaluations under the criteria.  First, the 
medical evidence does not show that the right knee joint is 
ankylosed.  Rather, the medical evidence reflects that the 
veteran can move her right knee joint, albeit with pain and 
limitation of motion which-as also discussed above-while 
meeting the criteria for a compensable evaluation under 
Diagnostic Codes 5003, 5010, is not limited to the degree 
required for a compensable evaluation under either Diagnostic 
Code 5260 or 5261.  Second, the medical evidence does not 
show that the veteran has been diagnosed with symptomatic 
cartilage, or that she has undergone removal or repair of the 
cartilage in her right knee.  Finally, the medical evidence 
does not establish either that the veteran manifests 
impairment of the fibula and tibia or findings of genu 
recurvatum.

In evaluating the veteran's service-connected right knee 
disability, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca, 8 
Vet. App. at 205-206.  The veteran's complaints of pain and 
pain upon motion, and reported flare-ups, and the examiners' 
observations of fatigue, weakness, lack of endurance and 
painful and limited motion were considered in the level of 
impairment and loss of function attributed to her right knee 
disability.  The Board notes that these manifestations are 
contemplated in the evaluations already assigned for this 
disability.  The presence of other factors listed in 
38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is not shown.

In summary, the Board finds that the evidence supports a 
grant of 10 percent under Diagnostic Code 5257 for the right 
knee disability prior to April 21, 1995.  Prior to and 
beginning April 21, 1995, the preponderance of the evidence 
is against an evaluation greater than 10 percent for this 
disability.  However, both prior to and beginning April 21, 
1995, the evidence supports a separate, 10 percent but no 
greater, evaluation for degenerative arthritis in the right 
knee with painful and limited motion under Diagnostic Code 
5003, 5010.  

Due to the other issues pending, the Board defers the matter 
of an extra-schedular evaluation due to the right knee 
disability at present.


ORDER

An effective date of May 28, 1987 for the grant of service 
connection for depression, as secondary to the service-
connected lower back disability, is granted subject to the 
laws and regulations governing the award of monetary 
benefits.

A schedular evaluation of 100 percent for depression, as 
secondary to the service-connected lower back disability, is 
assigned, from November 30, 1992 to the present, subject to 
the laws and regulations governing the award of monetary 
benefits.

A 10 percent evaluation, and no greater, for chondromalacia 
patella of the right knee is awarded prior to April 21, 1995, 
subject to the laws and regulations governing the award of 
monetary benefits.

An evaluation in excess of 10 percent for chondromalacia 
patella of the right knee, effective April 21, 1995, is 
denied.

A separate, 10 percent evaluation, and no greater, for 
degenerative arthritis in the right knee with painful, 
limited motion of the joint, for the period prior to and 
beginning April 21, 1995 is granted, subject to the laws and 
regulations governing the award of monetary benefits.

REMAND

As discussed above, the Board awarded an earlier effective 
date of May 28, 1987 for the grant of service connection for 
secondary depression and a 100 percent schedular evaluation 
for the service-connected secondary depression effective 
November 30, 1992.  However, the Board is unable to award a 
schedular evaluation of 100 percent for the secondary 
depression prior November 30, 1992.  

Accordingly, the Board finds that further analysis of the 
evaluation to be afforded the veteran's now-service connected 
secondary depression prior to November 30, 1992 would be 
prejudicial, and, accordingly, the matter is remanded to the 
RO for appropriate notice and development.  See Bernard, 
supra; see also Dingess/Hartmann, Quartuccio, et. al. supra.

This case is therefore REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate her 
claim, with particular attention to the 
change in regulations governing the 
evaluation of mental disorders, effective 
November 7, 1996.  See 61 Fed. Reg. 52700 
(Oct. 8, 1996); (2) the information and 
evidence that VA will seek to obtain on 
her behalf; (3) the information or 
evidence that she is expected to provide; 
(4) request or tell her to provide any 
evidence in her possession that pertains 
to the claim; and (5) provide notice of 
the information and evidence necessary to 
establish a disability evaluation prior 
to November 30, 1992 for the service-
connected secondary depression, and to 
establish any effective date that may be 
assigned for differing disability 
evaluations, if necessary, assigned from 
the date of service connection, May 28, 
1987, herein granted.  A copy of this 
notification must be associated with the 
claims folder.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the veteran's claim for an initial 
evaluation for depression for depression 
greater than 50 percent prior to November 
30, 1992, particularly in consideration 
of the Board's assignment of an effective 
date in this decision of May 28, 1987 for 
depression as secondary to the service-
connected lower back disability.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


